Hudgins, J.,
dissenting.
George H. Harrison, by will bearing date September 25, 1929, bequeathed to his son, Thomas M. Harrison, $10,000, and made other provisions for the benefit of his wife and another son. On December 3, 1931, George H. Harrison was conveyed a tract of 189.15 acres of land in part payment for sums paid the creditors of a third son, William M. Harrison. A few weeks later, to-wit; on December 29, 1931, George H. Harrison and wife conveyed, subject to a life estate, the same tract of land to Thomas M. Harrison for the alleged consideration of $10 “and other good, valuable and sufficient consideration passing from said party of the second part to said parties of the first part * * * .” On March 25, 1932, the will of George H. Harrison was duly probated and Thomas M. Harrison, the named executor, qualified and began to administer the estate.
The question is whether or not the conveyance of the 189.15 acres of land, made subsequent to the date of the will, was an ademption of the $10,000 bequest to Thomas M. Harrison contained in the testator’s will.
It is conceded by all parties that this question is determined by the intention of the testator. It is also conceded that the record contains no direct evidence which proves this intention. It is further conceded that the record establishes strong reasons and compelling motives which very probably influenced the testator in desiring to give Thomas M. Harrison more consideration in the distribution of his property than his other sons.
The trial court was of opinion, which opinion is now approved by the majority of this court, that a mere gift inter vivos of real estate is sufficient proof of an intention to adeem a money bequest contained in a previous will of *234the donor. This conclusion seems to be based mainly on the decision in Hansbrough’s Ex’rs v. Hooe, 12 Leigh (39 Va.) 316, 37 Am. Dec. 659; the Report of the 1849 Code Revisors; and the Code of 1849, ch. 122, secs. 11 and 12.
In Hansbrough’s Ex’rs v. Hooe, supra, it was held by a divided court that a devise of real estate and personal property was adeemed or satisfied by a subsequent settlement of other real estate and personal property on the beneficiary in the lifetime of the testator. The facts were that the testator had made ample provision in his will for one of his grandchildren, Maria Hansbrough. Immediately preceding the marriage of Maria Hansbrough, her fiancé requested the grandfather to make a settlement upon her. The grandfather at first refused, read his will to the proposed husband, and stated that that was ample provision for her. Later he reluctantly consented to give her certain real estate and personal property, and in a written statement, among other things, said: “All the property above mentioned shall be considered as settled on my said granddaughter for her use and the heirs of her body.” The grandfather died, and Maria and her husband instituted a suit against the executors for the specific slaves and real estate devised her in the will which antedated the settlement. In deciding the case this was said: “Now, in the case before us, it is impossible to look at the facts, and not to see that the legacies and devises in the will were intended as a portion; and it is equally impossible not to see, that the provision by the'advancement, on the marriage, was intended by Mr. Hansbrough to be in lieu of, and not in addition to, the provision made by the will.”
It was also held that the grandfather stood in loco parentis to his granddaughter, Marla Hansbrough.
' The Revisors in their report to the General Assembly of 1849 criticized the majority opinion on three grounds: (1) that the ademption in such cases discriminated against children; (2) that the question as to who stood in loco parentis had given rise to conflicts in the decisions of different courts; and (3) that the presumption, that every *235gift made by a parent or one standing in loco parentis to a child should be construed as intended to be an ademption or satisfaction of a legacy for such child in a previous will, was unsound. In making this criticism, the Code Revisors said: “The rule seems to be well established, that where a parent, or one standing in loco parentis, gives a legacy to a child, and afterwards makes a provision for or an advancement to the child, it shall be presumed that the subsequent provision or advancement was intended as a satisfaction of that made in the will. And in the case of Hansbrough’s Ex’rs v. Hooe, 12 Leigh (39 Va.) 316, 37 Am. Dec. 659, the court of appeals applied the same presumption to a devise of real estate. ‘The ground of this doctrine seems to be, that every such legacy is to be presumed as intended by the testator to be a portion for the child or grandchild, whether called so or not; and that afterwards, if he advances the same sum, upon the child’s marriage or other occasion, he does it to accomplish his original object, as a portion,’ &c. 2 Story’s Equity, sec. 1112. The application of this doctrine has been the fruitful source of perplexing litigation, and has been the parent of strange results. Thus, the presumption has not existence in the case of a legacy and subsequent advancement to a stranger, or any relative other than a child, or one to whom the testator stands in loco parentis, nor even to an illegitimate child, as to whom ‘the consequence is that a natural child stands in a better situation than a legitimate child.’ (Lord Eldon, 18 Ves. 147.) Besides, the rule opens the door to numerous enquiries and discussions as to the circumstances under which a person is to be considered as standing ‘in loco parentis’ to the legatee, and to many distinctions and qualifications of the rule, as where the advancement is not equal in value to the legacy; where it is contingent and not certain; if it be ‘ejusdem generis’; or whether the advancement of a sum certain is to be presumed in satisfaction of the bequest of a residuum. (Vid. 2 Story Eq., sec. 1111, and cases cited in note; Jones v. Mason, 5 Rand. (26 Va.) 577, 16 Am. Dec. 761; Hansbrough’s Ex’rs v. Hooe, 12 Leigh (39 Va.) 316, *23637 Am. Dec. 659.) Moreover, this presumed intention to satisfy the legacy by a subsequent advancement, is always liable to be repelled or corroborated by parol proof. The obstacles and difficulties in the application of the rule might be submitted to and acquiesced in, if the wisdom and justice of the rule were free from doubt. But many of the English judges have expressed disapprobation of it.
“In Debeze v. Mann, Lord Thurlow says, that ‘there was great hazard of defeating instead of satisfying the testator’s intent.’—T think more intentions are defeated than satisfied by it.’ 2 Bro. C. C. 521. Lord Eldon (in Ex parte Pye and Ex parte Dubert, 18 Ves. 151) speaks of the rule as ‘an artificial rule in which legitimate children have been very harshly treated, upon an artificial notion that the father is paying a' debt of nature, and a sort of feeling upon what is called a leaning against double portions.’ Mr. Story (2 Eq., sec. 1113) says the reasoning on which the rule is founded ‘is extremely artificial, and such as an ingenuous mind may find extremely difficult to follow,’ and that ‘courts of equity make out this sort of doctrine, not upon any clear intention of the testator, any where expressed by him; but they first create the intention, and then make the parent suggest all the morals and equities of the case, upon their own artificial modes of reasoning, of which it is not too much to say, that scarcely any testator ever dreamed.’ Sustained-in our own impressions by these strong expressions of disapprobation of the rule by eminent jurists and chancellors, (notwithstanding the opinions of other learned judges to the contrary), we think it will be an improvement in the law, and cut off a source of' expensive and embarrassing litigation, to abolish the rule. This we propose to do by this section. There is no difficulty in a testator designing to satisfy a devise or legacy by a provision or advancement in his lifetime, so to declare by a codicil or other writing.”
-The Code Revisors recommended that the General Assembly adopt a statute reading as follows:
*237“A will shall be construed, with reference to the real estate and personal estate comprised in it, to speak and take effect as if it had been executed immediately before the death of the testator, unless a contrary intention shall appear by the will. And no provision for, or advancement to, a child or other person, hereafter made, shall be deemed a satisfaction in whole or in part of a devise or bequest to such child or other person, contained in a previous will, unless it plainly appear by a writing signed by the testator that it was so intended.”
It is clearly seen from the last sentence of this contemplated statute that it was the purpose of the Revisors to confine the proof of a testator’s intentions as to such gifts or advancements to a writing signed by him. The General Assembly was unwilling to go this far; however, it adopted, with some change in phraseology, the recommendations of the Revisors; that is, they made two sections of the proposed legislation (See Code of 1849, ch. 122, secs. 11 and 12) and provided that:
“Sec. 11. A Will shall be construed, with reference to the real estate and personal estate comprised in it, to speak and take effect as if it had been executed immediately before the death of the testator, unless a contrary intention shall appear by the will.
“Sec. 12. A provision for or advancement to any person shall be deemed a satisfaction in whole or in part of a devise or bequest to such person, contained in a previous will, if it would be so deemed in case the devisee or legatee were the child of the testator; and whether he be a child or not, it shall be so deemed in all cases in which it shall appear from parol or other evidence, to have been so intended.” (Italics supplied.)
These provisions, without substantial change, are now Code, sections 5236 and 5237.
A careful analysis of section 12 shows that the discrimination against children was eliminated; that is, a child was put on the same basis as a stranger insofar as advancements or legacies are concerned; and, while the legislature *238seemed to have been unwilling to confine the proof of a testator’s intentions to a writing signed by the testator, the section did provide that intentions of such testator regarding such advancements should be proved by parol, or other evidence. To this extent the rule of presumption, which the courts had previously adopted in order to arrive at the intention of a testator, was eliminated. The legislature, as the courts had previously ruled, recognized the fact that the intention of the donor was the polar star by which to determine whether the donation or gift was an ademption or a satisfaction of the legacy. The courts had brought to their aid, in arriving at this intention, the rule of presumption. The legislature said that such gift or settlement should be deemed an ademption or satisfaction of the legacy or bequest only when it “appeared from parol or other evidence to have been so intended.” We have been cited to no case in which this particular part of the statute has been construed, hence we are at liberty to view the statute uninfluenced by prior judicial construction.
In this case the testator disposed of all of his property by will. He subsequently acquired a tract of land, which he conveyed to the son who had remained with him and looked after his physical and financial needs. The testator conveyed the farm acquired after he had prepared his will and stated in the deed that he was conveying it for a “valuable and sufficient consideration” passing from the son to his father. This is not sufficient, without additional evidence, to prove to my mind that the testator intended the conveyance to be an ademption or satisfaction of the $10,000 bequeathed in the will.
For these and other reasons, I am constrained to dissent from the majority opinion.